Citation Nr: 1756888	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2.
 
2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type 2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the September 2016 remand directives, and no further development is necessary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's hypertension is not casually or etiologically related to a disease, injury or event in service, did not manifest within one year of service discharge, and is not caused or aggravated by his service-connected diabetes mellitus type 2.

2. The Veteran's erectile dysfunction is not etiologically related to a disease, injury or event in service and is not caused or aggravated by his service-connected diabetes mellitus type 2.


CONCLUSION OF LAW

1. The criteria for service connection for hypertension, to include as secondary to service connected diabetes mellitus type 2, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


2. The criteria for service connection for erectile dysfunction, to include as secondary to service connected diabetes mellitus type 2, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied for the claim before the Board by letter dated March 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including hypertension,  and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Hypertension

The Veteran contends that his hypertension is a result of his now service connected diabetes mellitus type 2.  See March 2009 VA Form 21-526 Veteran's Application for Compensation

Although the Veteran has only contended that his hypertension is a result of his diabetes, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus disability.

The Veteran has a current diagnosis of hypertension.  See November 2016 Hypertension Disability Benefits Questionnaire (DBQ) VA examination. 

Further, a June 1984 service separation examination reflects a blood pressure reading of 110/70; hypertension was not indicated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  As such, the Board finds that hypertension did not have its onset in service.

The Board also finds that hypertension did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  The clinical evidence does not show a confirmed diagnosis of hypertension until 2006-22 years after separation from service.  See November 2006 private treatment records.  Private and VA medical treatment records in the interim also indicated numerous normal blood pressure readings.

As indicated earlier, the Veteran has claimed that his currently diagnosed hypertension is secondary to the service-connected diabetes mellitus, type II disability.  He was afforded a VA examination in July 2009.  The examiner stated that the Veteran's essential hypertension was asymptomatic and treated with medication.  In pertinent part, the examiner opined that the Veteran's hypertension was not caused or related to diabetes mellitus-which at the time of examination was not diagnosed.  

In November 2016, as required by the September 2016 Board remand, the Veteran attended a Hypertension DBQ VA examination.  The Veteran stated that he regularly consults with his private care physician and is currently taking Losartan.  The examiner confirmed a diagnosis of hypertension.  Further, the examiner reported that there was insufficient evidence to warrant or confirm a diagnosis of hypertension in service.  The Veteran reported he was diagnosis as having hypertension in 1990.  The examiner opines that the Veteran's current diagnosis of hypertension is less likely than not proximately due to or the result of service-connected disabilities.  The examiner comments that there are several factors increasing the risk of hypertension for him such as dyslipidemia/high cholesterol, history of cigarette use, genetics, weight gain and physical inactivity.  The examiner remarks that it is not possible to determine the precise percentage each risk factor plays in the overall condition of hypertension.  The examiner further opined that it is less likely than not that his hypertension [is] caused or aggravated by his service-connected disabilities, alone or in combination.

In a December 2016, the same examiner opined that his hypertension is less likely than not caused or aggravated beyond natural progression by his service-connected disabilities alone or in combination.  The examiner remarks that there is no documentation shown in his electronic claims file regarding aggravation of hypertension beyond natural progression of the disease.  The examiner comments that his service-connected disabilities are not known to cause hypertension.

The Board finds that the November and December 2016 VA opinions are the most probative pieces of evidence in this case, and show that hypertension is not proximately caused by or aggravated by his service-connected diabetes mellitus.  The November and December 2016 VA opinions were based on examination and interview of the Veteran, to include a review of the record.  The examiners included a detailed rationale for the opinions rendered, and the opinions were based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the two VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not caused or aggravated by the service-connected diabetes mellitus, type II. 

In addition, the Board finds that the Veteran is competent to testify as to the symptomology of hypertension.  However, because the Veteran claims a secondary injury to another service connected injury, the Board finds that the Veteran is not competent to provide a nexus opinion between the hypertension and diabetes mellitus.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is therefore required.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation and is not proximately due to or aggravated by service-connected diabetes mellitus, type II. 

A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Erectile Dysfunction

The Veteran contends that his erectile dysfunction is a result of his now service connected diabetes mellitus type 2.  See March 2009 VA Form 21-526 Veteran's Application for Compensation

Although the Veteran has only contended that his erectile dysfunction is a result of his diabetes, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus disability.

The Veteran has a current diagnosis of erectile dysfunction.  See November 2016 Male Reproductive Systems DBQ VA examination. 

Service treatment records for the entire period of the Veteran's active duty service are silent for complaints, treatment, or diagnosis of erectile dysfunction. 

He was afforded a VA examination in July 2009.  The Veteran stated that approximately ten years ago he developed some difficulty with achieving and maintaining erections.  He further stated that he currently continues to experience the same difficulties.  The examiner confirmed a diagnosis of the Veteran's erectile dysfunction.  In pertinent part, the examiner opined that his erectile dysfunction was secondary to natural aging, his history of smoking, and hyperlipidemia.

In November 2016, as required by the September 2016 Board remand, the Veteran attended a Male Reproductive Systems DBQ VA examination.  The examiner confirmed a diagnosis of erectile dysfunction.  Further, the Veteran reported onset of erective dysfunction in 1988.  The examiner opines that the Veteran's current diagnosis of erectile dysfunction is less likely than not proximately due to or the result of service-connected disabilities.  The examiner comments after age 55, the vast majority of individuals have erectile dysfunction due to natural age-related degeneration of the male organs.  Forty percent of males have age related erectile dysfunction onset in their early 40's with further age related progression.  There are multiple factors increasing the risk of erectile dysfunction in the Veteran such as natural aging (over 50 years of age), diabetes mellitus, hypertension, hyperlipidemia and smoking history.  It is not possible to determine the precise percentage each risk factor plays in the overall condition of erectile dysfunction; therefore [he] cannot say without resorting to mere speculation.  The examiner opined that the Veterans erectile dysfunction is more likely than not caused by or related to his natural aging.  The examiner further opined that it is less likely than not that his hypertension [is] caused or aggravated by his service-connected disabilities, alone or in combination.

In a December 2016, the same examiner opined that his erectile dysfunction is less likely than not caused or aggravated beyond natural progression by his service-connected disabilities alone or in combination.  The examiner remarked that there is no documentation shown in his electronic claims file regarding aggravation of erectile dysfunction beyond natural progression of the disease. 

In addition, the Board finds that the Veteran is competent to testify as to the symptomology of erectile dysfunction.  However, because the Veteran claims a secondary injury to another service connected injury, the Board finds that the Veteran is not competent to provide a nexus opinion between the erectile dysfunction and diabetes mellitus.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau at 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson at 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical opinion is therefore required.

The Board finds that the November and December 2016 VA opinions are the most probative pieces of evidence, and show that erectile dysfunction is not proximately caused by or aggravated by his service-connected diabetes mellitus.  The November and December 2016 VA opinions were based on examination and interview of the Veteran, to include a review of the record.  The examiner included reasons and bases for the opinions rendered, and the opinions were based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the two VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that erectile dysfunction is not caused or aggravated by the service-connected diabetes mellitus, type II. 

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that erectile dysfunction was not incurred in service, did not manifest to a compensable degree within one year of service separation and is not proximately due to or aggravated by service-connected diabetes mellitus, type II. 

A preponderance of the evidence is against the claim for service connection for erectile dysfunction and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type 2, is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus type 2, is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


